Citation Nr: 1600628	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for migraines, to include as a component of service-connected traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1993 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia certified the appeal to the Board.

The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  A transcript of the hearing is associated with the VBMS folder.  The Veteran was also scheduled for a video conference hearing at the RO in June 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

In a January 2012 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  In August 2015, the Board again remanded the claim for additional development. 

In the August 2015 Board decision, the Board recharacterized the Veteran's appeal of entitlement to service connection for migraines as a claim of entitlement to a separate evaluation for migraine headaches due to a TBI, and referred the matter to the RO for adjudication.  The Board notes that the referred issue is essentially an increased disability rating claim for TBI, not a service connection claim.  However, the Veteran has perfected an appeal for service connection for migraines, and the Board still has jurisdiction over that claim.  Two claims are present, therefore, regarding migraines.  The Board has jurisdiction over a claim of entitlement to service connection for migraines.  The RO has jurisdiction over a claim of entitlement to an increased disability rating for TBI, with a directive to determine whether migraines is an associated component of TBI, which would merit a separate disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  As discussed further below, the Board is remanding the claim of service connection for migraines for further development consistent and in conjunction with the previously referred claim of entitlement to an increased disability rating for TBI, to include entitlement to a separate rating for associated migraines.  

In the August 2015 decision, the Board also remanded the Veteran's appeal of service connection for an acquired psychiatric disorder other than a neurocognitive disorder.  Entitlement to service connection for posttraumatic stress disorder was granted in a November 2015 rating decision.  This decision constitutes a full grant of benefits for this disorder, and thus, it is no longer before the Board. 

The remaining claims are back before the Board for appellate consideration.  

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran 's lumbar spine disability is not related to an in-service disease or injury, arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation from active service, and his current lumbar spine disability is not related to any service-connected disabilities.


 CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2008

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations and opinions in June 2008, January 2014, December 2014, and October 2015.  The October 2015 opinion described the Veteran's lumbar spine disability, reflected consideration of the relevant history, and provided adequate rationale for the conclusions reached.  The Board finds the October 2015 opinion as well as the other opinions of record to be collectively adequate.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Also, with regard to the issue decided herein, the Board finds that the remand directives of the August 2015 remand have been substantially complied with.  In that decision, the Board directed, in pertinent part, that an addendum opinion be obtained that addressed the Veteran's claim for service connection for a low back disability on direct and secondary theories of entitlement.  The medical opinion, obtained in October 2015, addressed all questions remanded regarding the Veteran's low back claim.  Thus, there has been compliance with the Board's August 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection for a Lumbar Spine Disability

The Veteran filed a claim of entitlement to service connection for a low back disability in March 2008, claiming it was caused by a "blast injury," or that his back injury had onset as a result of exposure to an explosion during his active service.  In the alternative, the Veteran has claimed that his low back disability was caused or aggravated by his service-connected bilateral knee disability.  Thus, the Board must analyze the Veteran's claim on direct and secondary theories of entitlement.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The Veteran's service treatment records do document treatment for back symptoms.  Specifically, the records show the Veteran was in a motorcycle accident in June 1996.  Back pain was noted during treatment over the days following this incident.  However, radiographic images taken of the lumbosacral spine shortly after the accident showed vertebral bodies of normal height with adequate maintenance of the intervertebral disc spaces.  There was no evidence of traumatic, neoplastic, or significant arthritic changes.  

Post-service VA treatment notes show that the Veteran was involved in a motorcycle accident in November 2005.  Radiographic images of the Veteran's lumbar spine did not reveal a fracture.  In a follow-up December 2005 appointment, the Veteran presented with bilateral shoulder and left knee pain.  There was no indication of any back symptoms during this report.  The reports note recent complaints of back pain with limited range of motion and discomfort.  

VA afforded the Veteran an examination for his low back in June 2008.  During the clinical interview, the Veteran reported having a sudden onset of back pain after exposure to a grenade blast during training and after his 1996 motorcycle accident during service.  After a physical examination and a review of lumbar spine x-ray images from February 2008, the examiner rendered a diagnosis of thoracolumbar strain.  The x-ray images showed preserved vertebral body height and alignment.  Pedicles and spinous processes were normal.  Disc spaces were preserved.  Accordingly, the examiner opined that a thoracolumbar spine was not a result of military service.  The examiner noted the Veteran's June 1996 motorcycle accident, stating that there was no evidence in the claims file or the VA records to support ongoing residuals from the accident.  The examiner noted documentation showing evidence of an additional accident in November 2005, in which no mention was made regarding residuals of a previous back injury.  The examiner noted that the Veteran had worked as a motorcycle mechanic since leaving the military.  As this occupation involves lifting and moving heavy bikes over the years, the examiner argued that it was less likely as not that the Veteran's back symptoms were related to service.  

Subsequent radiographic images obtained in December 2008 showed no abnormalities in the lumbar spine.  October 2012 VA treatment notes document radiographic images taken of the Veteran's lumbar spine, showing disc bulges in the lumbar spine.  May 2013 VA treatment records show treatment for chronic low back pain, corroborating the October 2012 diagnosis of mild disc bulges in the L3-S1 portion of the lumbar spine.  

VA afforded the Veteran another examination in January 2014.  At that time, the examiner diagnosed the Veteran with degenerative arthritis of the spine and lumbar disc bulges.  In addressing direct service connection, the examiner opined that it was less likely than not that the Veteran has a current diagnosis of degeneration of the lumbar spine condition related to his in-service motor vehicle accident.  The examiner provided the same opinion and rationale in response to the question of whether the Veteran's lumbar spine disorder was the result of or proximately due to his service-connected left and right knee disability.  

Because the January 2014 examiner failed to render a complete rationale for the Veteran's claim that his service-connected knee disabilities were causing his back condition, another VA examination of the Veteran's lumbar spine was conducted in December 2014.  The December 2014 examiner reviewed the claims file and diagnosed lumbar degenerative disc disease, lumbar radiculopathy, and lumbar strain.  However, she did not provide an opinion as to etiology.  

Pursuant to the Board's August 2015 remand, VA arranged for a medical opinion to be obtained that addressed all relevant theories of entitlement for the Veteran's service connection claim for his back.  This opinion was rendered in October 2015.  After noting the Veteran's in-service motor vehicle accident, the examiner found no evidence of a lumbar spine condition during the Veteran's active service.  He opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by his active service.  As rationale, he pointed to the gap of many years post service in which the Veteran showed no back symptoms, which implied that post-service events until the Veteran's retirement as a motorcycle mechanic in 2008 were a more likely cause for the lumbar spine disability.  The examiner also opined that it was less likely than not that the Veteran's lumbar spine disability was proximately due to or the result of his service-connected bilateral knee disability, noting that there was no medically plausible secondary or permanently aggravating relationship between the Veteran's back and knee disabilities.  

The Board notes that there are VA treatment records during the claim period that document treatment for back pain with the eventual diagnosis of degenerative disc disease and bulging discs.  These documents serve to show the Veteran has a present back disability.  They do nothing to link the Veteran's back disability to service.  

After a thorough review of the record, the Board finds that service connection for a low back disability is not warranted.  Initially, the Board notes that the Veteran has met the first element of service connection, as the evidence clearly shows he has degenerative disc disease of the lumbar spine.  However, the competent and probative evidence of record does not show the Veteran's low back disability is related to his active service or to any service-connected disabilities.  

In making this determination, the Board finds the October 2015 VA medical opinion to be particularly probative.  The VA examiner demonstrated a thorough review and knowledge of the Veteran's medical history, examined diagnostic tests, and provided an adequate rationale based on the review of all medical data of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The October 2015 VA examiner found that the Veteran's low back disability did not have its onset during service or was otherwise related to active service.  The examiner also denied any causative, to include aggravating, relationship between the Veteran's low back disability and his service-connected bilateral knee disability.  The Board finds these opinions to be the most probative evidence of record as to the Veteran's direct and secondary claims of entitlement.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Specifically, the Board focuses on the examiner's rationale attributing the Veteran's back symptoms to post-service events, including a November 2005 motorcycle incident and repetitive physical labor while working as a motorcycle mechanic.  

To the extent that the Veteran attributes his low back disability to either events during his active service or his service-connected knee disabilities, the Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back condition was caused are not competent evidence as to a nexus.  

Based on the above discussion, the Board finds that the Veteran's claim for service connection must be denied on direct and secondary theories of entitlement.  Additionally, there has been no showing that the Veteran developed arthritis of the back within one year of his separation from active service, which was in August 1996.  Indeed, the evidence demonstrates that arthritis did not have onset until after the Veteran filed his claim for service connection in March 2008.  Thus, the Veteran's claim of entitlement to service connection for a low back disability must be denied on a presumed basis as well.  See 38 C.F.R. § 3.307, 3.309.  

Because there has not been a showing that the Veteran's low back disability is related to service or to any service-connected disabilities, and because the Veteran's low back arthritis did not manifest to a compensable degree within one year of separation from active service, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder. There is no reasonable doubt to be resolved as to these issues. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.  




REMAND

Regrettably, a remand is necessary for the Veteran's claim of entitlement to service connection for migraines.  The Veteran contends that his migraines had onset as a result of a head injury during his active service.  The record also indicates that the Veteran's migraine disorder may be related to the Veteran's recently service-connected cervical spine disability.  Also, as noted in the Introduction, the RO presently has jurisdiction over an increased disability rating claim for service-connected TBI, with the directive to adjudicate whether the Veteran's migraines are a component of TBI.  An examination is needed to address these theories, and without one, the Board is unable to adjudicate the Veteran's claim of entitlement to service connection for migraines.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his migraines.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all headache disorders, to include migraines, the Veteran has had at any time since he filed his claim in March 2008. The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed migraine disorder had onset during the Veteran's active service or was caused by his active service. Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache disorder, to include migraines, was caused by his service-connected cervical spine disability or is a residual of his service-connected traumatic brain injury.  

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


